DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
Status of the Claims
	This office action is submitted in response to the amendment filed on 9/16/22.
	Claims 1 and 9 have been amended.
	Claims 4, 8, 12, and 16 have been cancelled.
	Therefore, claims 1-3, 5-7, 9-11, and 13-16 are currently pending, and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 9 describe a method comprising: determining that a user has clicked an ad link on a webpage, recording information associated with the user and the cost associated with acquiring the user, redirecting the user when they click the link, transmitting the user to the landing page associated with the link, determining if revenue is generated from the user, transmitting user information to a polling service, attributing the user acquisition cost with the revenue, notifying the site of the cost and/or revenue, and displaying (or not displaying) an ad based on the cost and/or revenue data.  As such, the invention is directed to the abstract idea of associating customer acquisition costs with revenue generated by said customers, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional technical elements including a “link redirection system” for redirecting the user when they click on a link, and “one or more processors” for executing the method. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.
Dependent claims 2, 7, and 10 recite additional functional elements that are associated with the judicial exception, including: generating an image in response to a prompt, and displaying an ad on a webpage. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. the Internet). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Official Notice is taken that it is well-understood, routine, and conventional to generate an image in response to a prompt, and to display ads on a webpage.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3, 5-6, 11, and 13-14 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the type of image (gif), the intended code (JavaScript), and the content of the data.  Thus, these dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-3, 5-7, 9-11, and 13-16 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, and 15 are rejected under 35 USC 103 as being unpatentable over Donahue (20090055253) in view of Yan (20080091524), and in further view of Bradshaw (20150039346) and Mehanian (10580035).
Claims 1 and 9:  Donahue discloses a system and method comprising:
Recording information associated with the cost associated with acquiring the user for a landing website page (Paragraph 34); attributing the cost to the revenue generated from an ad when the user is on the page associated with the ad (Paragraphs 35-36); and providing at least one of the cost and the revenue to the landing website page; and modifying the landing website page based on at least one of the cost and the revenue, wherein the modifying includes one of (i) adding at least one advertisement display to the landing website page or (ii) removing the at least one advertisement display from the landing website page (Paragraph 49).
Donahue fails to explicitly disclose a method for determining that the user has accessed an ad link on a webpage, and transmitting the user to a link redirection system that send the user to a landing page; transmitting the user to the landing page; or wherein the information associated with the acquired user includes at least one of audience information, session information, and journey information. 
Yan, however, discloses a method for determining that the user has accessed an ad link on a webpage, and transmitting the user to a link redirection system that send the user to a landing page; transmitting the user to the landing page (Paragraphs 29 and 31); and wherein the information associated with the acquired user includes at least one of audience information, session information, and journey information.  (Paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the link redirection feature of Yan with the revenue monitoring method of Donahue.  One would have been motivated to do this in order to navigate the user to pages that requires revenue monitoring.
Next, Donahue/Yan fails to explicitly disclose a method for recording information associated with a user, or generating and submitting an image using an image service with information about a user.
Bradshaw, however, discloses a method for recording information about a user and generating and submitting an image using an image service with information about a user. (Paragraph 50).
Therefore, it would have been obvious to combine the image method of Bradshaw with the method of Donahue/Yan.  One would have been motivated to do this in order to transmit data files in the form of images, which enable quick and easy interpretation.
Finally, Donahue/Yan/Bradshaw fails to explicitly disclose a method for recording and transmitting information about a user’s interaction with ads or transmitting it to a polling web service.
Mehanian, however, discloses a method for recording and transmitting information about a user’s interaction with ads or transmitting it to a polling web service. (Col. 15, Line 59 – Col. 16, Line 5; Col. 18, Lines 17-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the ad interaction data of Mehanian with the method of Donahue/Yan/Bradshaw.  One would have been motivated to do this in order to make ad modifications based on acquired user activity with particular ads.
Claims 3 and 11:  Bradshaw further discloses a method in which the image file is a gif.  (Paragraph 50).
The rationale for combining Bradshaw with Yah/Donahue/Mehanian is articulated above and incorporated herein.
Additionally, rather than reciting an affirmative step in the process, these claims merely disclose non-functional descriptive material, which is afforded little to no patentable weight.
Claims 5 and 13:  Donahue discloses a method wherein the revenue can be monitored on the landing website page via a rules engine, wherein the rules engine is implemented as particular code in the landing website page's code.  (Paragraphs 20 and 35).
Claims 7 and 15:  Donahue discloses a method wherein the rules engines generates and provides at least one advertisement display to the landing website page based on rules.  (Paragraph 35).
Claims 2 and 10 are rejected under 35 USC 103 as being unpatentable over Donahue/Yan/Bradshaw/Mehanian in view of DeFusco (20160283099).
The Donahue/Yan/Bradshaw/Mehanian combination discloses those limitations cited above, but fails to explicitly disclose a method further comprising: calling the image web service, wherein the image web service generates an image file in response to being called.
DeFusco, however, discloses a method further comprising: calling the image web service, wherein the image web service generates an image file in response to being called.  (Paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the image service of DeFusco with the method of Donahue/Yan/Bradshaw/Mehanian.  One would have been motivated to do this in order to effectively generate images with ad revenue and user data.
Claims 6 and 14 are rejected under 35 USC 103 as being unpatentable over Donahue/Yan/Bradshaw/Mehanian in view of Official Notice.
The Donahue/Yan/Bradshaw/Mehanian combination discloses those limitations cited above, but fails to explicitly disclose a method wherein the particular code is JavaScript code.
Official Notice is taken that it is old and well-known in the art for internet-based code to be written in JavaScript.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 remain unpersuasive.
	First, Applicant argues that the previous 101 rejection has been overcome by the amendments because the independent claims now describe a method for attributing costs associated with customer acquisition “while the acquired user remains on the landing website page” and for “changing a layout of currently displayed advertisement displays on the landing website page, wherein the modifying occurs while the acquired user remains on the landing website page.”
	Examiner notes that the first quote was included in the preamble, and merely describes an intended use of the invention.  As such, rather than providing a distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Examiner further notes that the second quote is an optional feature that is not required by the claims.  Rather, it represents one of three possible means for modifying a webpage in response to the cost and revenue data.
Next, Applicant argues that the claims are eligible under 101 because they “solve an internet centric problem.”  Examiner disagrees, noting the following excerpt from DDR Holdings (pages 22-23 of Opinion):
“We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent. For example, in our recently-decided Ultramercial opinion, the patentee argued that its claims were “directed to a specific method of advertising and content distribution that was previously unknown and never employed on the Internet before.” 2014 WL 5904902, at *3. But this alone could not render its claims patent-eligible. In particular, we found the claims to merely recite the abstract idea of “offering media content in exchange for viewing an advertisement,” along with “routine additional steps such as updating an activity log, requiring a request from the consumer to view the ad, restrictions on public access, and use of the Internet." Id. at *5.
The ‘399 patent’s claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specific how interactions with the Internet are manipulated to yield a desired result - a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website.”
Based on even the DDR Holdings decision, it is clear that even if the claims address Internet-centric challenges (as purported by Applicant), the claims are not necessarily patent eligible. The Applicant has failed to provide evidence on how the instant claims are rooted in technology such that the routine and conventional sequence of events is manipulated to yield a desired result. In fact, similar to the Ultramercial decision cited by the court, the instant claims appear to offer nothing more than a generic online (i.e. Internet-based) system to perform its abstract business practice.
Thus, the “focus” of the claim is not “on the specific asserted improvement in computer capabilities” (Enfish, 822 F.3d at 1336), but rather on using the computer as a tool to implement the abstract idea in the particular field of online advertising.  
For at least these reasons, the rejection under 35 USC 101 is sustained.
With respect to the rejections under 35 USC 103, Applicant once again states that the previous rejections have been overcome as a result of the amended language.  As previously noted, the amended language is an optional feature that appears to be part of a Markush group.  Language that makes a feature or step optional does not limit the scope of the claim under its broadest reasonable interpretation.  In addition, when a claim requires selection of an element from a list of alternatives (as is the case in claims 1 and 9 of the instant application), the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009); MPEP 2143.03.  Therefore, because one or more of the three options are taught by the prior art, the claims have been sufficiently anticipated by the cited references.
For at least these reasons, the rejection under 35 USC 103 is sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                             /MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681